Case: 17-50558      Document: 00514696065         Page: 1    Date Filed: 10/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-50558                          October 24, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
PRINCELLA V. STEELS,

                                                 Plaintiff-Appellant

v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE; DOCTOR FNU SCOTT,
Dentist; DENTIST AT SKYVIEW,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CV-466


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Princella V. Steels, Texas prisoner # 1926484, appeals the dismissal for
failure to state a claim of her in forma pauperis, 42 U.S.C. § 1983 suit claiming
that she received inadequate dental care and that the defendants failed to
return to her three gold crowns. See 28 U.S.C. § 1915(e)(2)(B)(ii). A timely
notice of appeal in a civil case is a jurisdictional prerequisite when, as here,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50558    Document: 00514696065    Page: 2   Date Filed: 10/24/2018


                                No. 17-50558

the time limit is set by statute. See Hamer v. Neighborhood Hous. Servs. of
Chi., 138 S. Ct. 13, 17 (2017); Bowles v. Russell, 551 U.S. 205, 214 (2007); 28
U.S.C. § 2107(a). Steels had to file a notice of appeal within 30 days of the
entry of the May 11, 2017, order denying her Federal Rule of Civil Procedure
59(e) motion. See § 2107(a); FED. R. APP. P. 4(a)(1)(A), (a)(4)(A)(iv). Because
Steels filed her notice of appeal no earlier than June 15, 2017, her appeal is
untimely, and we lack jurisdiction to consider it. See Hamer, 138 S. Ct. at 17.
      Additionally, Steels’s motions for the appointment of counsel and a bench
warrant, as well as her motions for leave to amend and an evidentiary hearing
are denied.
      DISMISSED FOR LACK OF JURISDICTION; ALL OUTSTANDING
MOTIONS DENIED.




                                       2